321 F.2d 70
Mary Robertson MARX, Appellant,v.HARTFORD ACCIDENT AND INDEMNITY COMPANY, Appellee.
No. 19857.
United States Court of Appeals Fifth Circuit.
Aug. 8, 1963.

Arthur Cobb, Cobb & Brewer, Baton Rouge, La., for appellant.
Edward W. Gray, of Percy, Macmurdo & Gray, Baton Rouge, La., for appellee.
Before RIVES and WISDOM, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM.


1
The plaintiff, Mrs. Mary R. Marx, sued the insurer of Our Lady of the Lake Hospital in Baton Rouge, Louisiana, for false imprisonment, embarrassment, assault, battery, and unlawful restraint.  While a guest parliamentarian at a meeting of the Louisiana Nurses Association in a Baton Rouge hotel, Mrs. Marx suffered a stroke.  The nurses rushed her to a hospital and summond a physician to treat her.  Mrs. Marx was confused and semi-conscious for at least five or six days.  She remained at the hospital eleven days.  The record shows that during her hospitalization her husband saw her frequently.  He concurred in her continued hospitalization, and on at least one occasion told the attending physician to do whatever was necessary for the plaintiff.  Doctors and nurses testified that during the entire time the was in the hospital her behaviour indicated that her mental processes were so impaired that she was unable to think rationally.  She suffered delusions of persecution.


2
After deliberating fourteen minutes, the jury returned a verdict in favor of the defendant.  This appeal is based solely on the ground that the evidence does not support the verdict: the short deliberate period of fourteen minutes is proof in itself, so appellant argues, that the jury did not properly consider the case and could not have arrived at a reasoned conclusion.  There is no merit to the appellant's argument.  We cannot hold an hour-glass over a jury.  If the evidence is sufficient to support the verdict, the length of time the jury deliberates is immaterial.  Here the evidence amply supports the verdict.  Some of us might not have required fourteen minutes to reach the verdict.


3
The judgment is affirmed.